1

2

3

4

5

6

7

8
                       UNITED STATES DISTRICT COURT
9
                      EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12
     KOUROSH KENNETH HAMIDI, et al.,    No. 2:14-cv-00319 WBS KJN
13   AND THE CLASS THEY SEEK TO
     REPRESENT,
14
                 Plaintiffs,            MEMORANDUM AND ORDER RE:
15                                      CROSS-MOTIONS FOR SUMMARY
          v.                            JUDGMENT, MOTION TO DECERTIFY
16                                      THE CLASS, AND MOTION TO
     SERVICE EMPLOYEES INTERNATIONAL    AMEND CLASS CERTIFICATION
17   UNION LOCAL 1000,                  ORDER

18               Defendant.

19

20                             ----oo0oo----

21             Plaintiffs Kourosh Kenneth Hamidi et al., and the class
22   they represent (“the Employees”), brought this class action
23   against defendants Service Employees International Union Local
24   1000 (“Local 1000”) and the California state controller,1
25

26
          1    After this court dismissed plaintiffs’ claims for
     declaratory and injunctive relief, plaintiffs had no claims
27   remaining against the state controller. The court thus dismissed
     the party from this lawsuit. (See June 18, 2019 Order at 16
28   (Docket No. 139).)
                                     1
1
     alleging that Local 1000’s ‘opt-out’ system for collecting
2
     optional union fees violates the Employees’ First Amendment
3
     rights.    In light of the Supreme Court’s recent decision in Janus
4
     v. AFSCME, Council 31, 138 S. Ct. 2448 (2018), requiring
5
     employees’ affirmative consent prior to any collection of union
6
     fees, the court is now presented with the parties’ cross-motions
7
     for summary judgment, defendant’s motion to decertify the class,
8
     and plaintiffs’ motion to amend the class certification order.
9
     I.   Factual and Procedural Background
10
                On June 27, 2018, the Supreme Court decided Janus and
11
     held that payment to a union may not be collected from an
12
     employee without the employee’s affirmative consent.     138 S. Ct.
13
     at 2486.     The decision overruled Abood v. Detroit Board of
14
     Education, 431 U.S. 209 (1977), and its progeny, which
15
     established that unions may require nonmembers to pay a fee to
16
     the union that would be used to fund expenditures germane to
17
     collective bargaining.
18
                Plaintiffs are employees of the State of California.
19
     (Local 1000 Resp. to Statement of Undisputed Material Facts
20
     (“SUMF”) at 7, ¶ 6 (Docket No. 152-1).)     Local 1000 is the
21
     exclusive representative for collective bargaining purposes of
22
     plaintiffs and other state employees.    (Id. at 8, ¶ 8).
23
                Before Janus, employees represented by Local 1000 could
24
     either join the union as dues-paying members (id. at 11, ¶ 12) or
25
     remain nonmembers and pay Local 1000 a ‘fair share’ fee.    (Id. at
26
     11, ¶ 12).    Nonmembers could choose to pay the “full” fair share
27
     fee, which Local 1000 used to fund expenditures both germane and
28
                                        2
1
     not germane to collective bargaining, or a “reduced” fair share
2
     fee, which defendant used to fund only expenditures that were
3
     germane to collective bargaining.     (See Decl. of Brian Calderia
4
     (“Caldeira Decl.” ¶ 3 (Docket No. 37).)     Non-germane
5
     expenditures, also known as non-chargeable expenditures,
6
     included, for example, contributions to “political or ideological
7
     causes only incidentally related to the terms and conditions of
8
     employment.”   (Local 1000 Resp. to SUMF at 12, ¶ 13 (Docket No.
9
     152-1)).
10
                Under that pre-Janus system, in deciding whether to
11
     charge a nonmember the full or reduced fair share fee, Local 1000
12
     had, with the state’s authorization and assistance, implemented
13
     an ‘opt-out’ system.   (Id. at 3-4, ¶ 1).   Prior to each annual
14
     fee cycle, Local 1000 sent nonmembers, a notice (“Hudson notice”)
15
     informing them that they will be charged the full fair share fee
16
     for the upcoming cycle unless they opt out by sending back a
17
     written statement stating that they wish to be charged only the
18
     reduced fair share fee.   (Local 1000 Resp. to SUMF at 11-12, ¶
19
     13.)   Employees who did not object were charged the full fair
20
     share fee.   (Pls.’ Mot. in Sup. Summ. J. at 3-4 (Docket No. 149-
21
     1).)   The day after Janus was decided, the California State
22
     Controller’s Office cancelled the deduction of agency fees from
23
     all nonconsenting public employees.    (See June 18, 2019 Order at
24
     5 (Docket No. 139).)
25
                On January 31, 2014, plaintiffs brought this action
26
     under 42 U.S.C. § 1983 alleging that Local 1000’s fee collection
27
     system violated nonmembers’ First and Fourteenth Amendment
28
                                      3
1
     rights.      (Compl. at 1-2, ¶ 1 (Docket No. 1).)   This court first
2
     certified plaintiff’s cause of action for class treatment to the
3
     extent it is brought as a facial challenge to the
4
     constitutionality of Local 1000’s opt-out requirement and
5
     procedure.      (See May 22, 2015 Order at 3 n.3, 20 (Docket No.
6
     53).)      Then, evaluating Local 1000’s fee collection system under
7
     pre-Janus precedent, this court granted summary judgment in favor
8
     of defendants and denied plaintiffs’ challenge to the
9
     constitutionality of Local 1000’s opt-out requirement.       (See Feb.
10
     8, 2017 Order at 14, 18 (Docket No. 94).)       After the Court
11
     decided Janus, this court dismissed as moot plaintiffs’ claims
12
     for declaratory and injunctive relief.      (See June 18, 2019 Order
13
     at 16 (Docket No. 139).)      Plaintiff’s “sole remaining claim” is
14
     “for retrospective monetary relief.”      (Joint Status Report at 1
15
     (Docket No. 143).)
16
     II.   Defendant’s Motion for Summary Judgment
17
                  Plaintiff seeks repayment of all fees –- both germane
18
     and non-germane to collective bargaining -- collected from
19
     nonmembers prior to the Court’s decision in Janus.       (Pls.’ Mot.
20
     in Supp. Summ. J. at 46 (Docket No. 149-1).)        Defendant does not
21
     contest that Local 1000’s opt-out system to collect agency fees
22
     from nonmembers violates nonmembers’ First Amendment rights under
23
     Janus.     Defendant instead asserts a good faith defense to § 1983
24
     liability because the law at the time of Local 1000’s collection
25
     of agency fees permitted such a system.        This court agrees that
26
     such a defense applies here.
27
           A.     Section 1983 Good-Faith Defense
28
                                         4
1
                 In Wyatt v. Cole, the Supreme Court did not foreclose
2
     “the possibility that private defendants faced with § 1983
3
     liability . . . could be entitled to an affirmative defense based
4
     on good faith.”    Wyatt v. Cole, 504 U.S. 158, 169 (1992); see
5
     also Richardson v. McKnight, 521 U.S. 399, 413–14 (1997) (“Wyatt
6
     explicitly stated that it did not decide whether or not the
7
     private defendants before it might assert, not immunity, but a
8
     special ‘good-faith’ defense . . . we do not express a view on
9
     this last-mentioned question.”).
10
                 The Supreme Court in Janus “itself did not specify
11
     whether the plaintiff was entitled to retrospective monetary
12
     relief for conduct the Supreme Court had authorized for the
13
     previous forty years.”    Cooley v. California Statewide Law Enf't
14
     Ass'n, 385 F. Supp. 3d 1077, 1081 (E.D. Cal. 2019) (citing Janus,
15
     138 S. Ct. at 2486).     The controlling law in the Ninth Circuit,
16
     however, recognizes a good faith defense in shielding private
17
     defendants from liability in § 1983 actions.    In Clement v. City
18
     of Glendale, the Ninth Circuit granted summary judgment in favor
19
     of defendant –- a towing company -- as to the plaintiff’s § 1983
20
     claim because the defendant “did its best to follow the law” in
21
     that “the tow was authorized by the police department, conducted
22
     under close police supervision and appeared to be permissible
23
     under both local ordinance and state law.”    518 F.3d 1090, 1097
24
     (9th Cir. 2008).    Since Clement, “[t]he threshold question of
25
     whether the good faith defense is available to private parties in
26
     § 1983 actions has been answered affirmatively by the Ninth
27
     Circuit.”   Cook v. Brown, 364 F. Supp. 3d 1184, 1190 (D. Or.
28
                                        5
1
     2019).
2
              B.     Application of Good-Faith Defense
3
                     1.   Legal Standard
4
              Plaintiffs construct a five-element good-faith test out
5
     of the Ninth Circuit’s decision in Clement to argue that
6
     defendant’s actions do not qualify for the defense.     No court,
7
     however, has read Clement so rigidly.   “[T]he [good faith]
8
     defense has been applied by the Ninth Circuit without a precise
9
     articulation of its contour.”    Cook v. Brown, 364 F. Supp. 3d
10
     1184, 1192 (D. Or. 2019); see also Carey v. Inslee, 364 F. Supp.
11
     3d 1220, 1228–29 (W.D. Wash. 2019) (“The Ninth Circuit has thus
12
     far expressed no position regarding the proper standard.”).
13
     Courts instead apply “traditional principles of equity and
14
     fairness.”   Cook, 364 F. Supp. 3d at 1192.   Because union
15
     defendants relied on 40-year precedent, and because unions cannot
16
     retract the bargaining they carried out on plaintiffs’ behalf,
17
     district courts have concluded that requiring the unions to
18
     refund the collected fees would be inequitable.     See, e.g., Babb,
19
     378 F. Supp. 3d at 876; Cook, 364 F. Supp. 3d at 1192; Crockett
20
     v. NEA-Alaska, 367 F. Supp. 3d 996, 1008 (D. Alaska 2019).
21
              In the fair share fee context, “every district court to
22
     consider whether unions that collected agency fees prior to Janus
23
     have a good-faith defense to § 1983 liability have answered in
24
     the affirmative.”    Babb v. California Teachers Ass'n, 378 F.
25
     Supp. 3d 857, 872 (C.D. Cal. 2019) (collecting cases).    Most
26
     recently, this court found that, because unions enjoyed Supreme
27
     Court and statutory authorization, the unions that followed then-
28
                                       6
1
     valid law were “entitled to the good-faith defense as a matter of
2
     law.”   Hernandez v. AFSCME California, 2019 WL 2546195, at *2
3
     (E.D. Cal. June 20, 2019).
4
                Although courts have not articulated a standard to
5
     evaluate good faith after Janus, the district courts that have
6
     considered the issue have found good faith where the union
7
     complied with then-existing Supreme Court precedent and state
8
     law.    See, e.g., Babb, 378 F. Supp. 3d at 876 (finding good faith
9
     where union defendant relied “on a presumptively valid state
10
     statute” and “the 40-year-precedent of Abood”); Danielson v. Am.
11
     Fed'n of State, Cty., & Mun. Employees, Council 28, AFL-CIO, 340
12
     F. Supp. 3d 1083, 1086 (finding good faith where “the Union
13
     Defendant followed the then-applicable laws”); Cook, 364 F. Supp.
14
     3d at 1192 (finding that “[i]t would be highly inequitable to
15
     hold [the union defendant] retroactively liable” where the union
16
     collected fees in accordance with state law and Supreme Court
17
     precedent); Crockett, 367 F. Supp. 3d 996, 1006 (same).
18
                Moreover, the limited circuit-level guidance available
19
     concludes that a union’s compliance with previously valid law
20
     suffices to grant a good faith defense to § 1983 liability.     In
21
     Jarvis v. Cuomo, 660 F. App'x 72, (2d Cir. 2016), the Second
22
     Circuit considered a union’s § 1983 liability for fair share fees
23
     collected before the Supreme Court ruled in Harris v. Quinn, 573
24
     U.S. 616 (2014), that unions may not compel personal care
25
     providers to pay fair share fees.     The Jarvis court found that
26
     the union was “not liable for damages stemming from the pre-
27
     Harris collection of fair share fees,” because the union “relied
28
                                       7
1
     on a validly enacted state law and the controlling weight of
2
     Supreme Court precedent,” such that “it was objectively
3
     reasonable for [the union] ‘to act on the basis of a statute not
4
     yet held invalid.’”    Jarvis v. Cuomo, 660 F. App'x 72, 76 (2d
5
     Cir. 2016) (citing Pinksy v. Duncan, 79 F.3d 306, 313 (2d Cir.
6
     1996)).
7
                This court previously “express[ed] skepticism that the
8
     good faith defense depends on more than the union’s actual
9
     compliance with then-existing law.”    Hamidi v. Serv. Employees
10
     Int'l Union Local 1000, 386 F. Supp. 3d 1289, 1300 (E.D. Cal.
11
     2019).    Today, in reliance on the guidance above, this court
12
     makes the standard clear: in the agency fee context, a union’s
13
     compliance with then-existing law indeed suffices to find good
14
     faith.
15
                      2.   Application to Local 1000’s Opt-Out System
16
                Local 1000 is entitled to the good-faith defense
17
     because its opt-out system complied with then-valid Supreme Court
18
     precedent.   Prior to Janus, this court specifically found that
19
     Local 1000’s opt-out procedure was consistent with both Ninth
20
     Circuit and Supreme Court decisions on agency fee collection.
21
     (Feb. 8, 2017 Order at 14, 18 (Docket No. 94).)    When plaintiffs
22
     filed suit, it was well established that unions may require
23
     nonmembers to pay the portion of the fair share fees that are
24
     used to fund expenditures germane to collective bargaining.
25
     Abood, 431 U.S. at 235.    Further, this court found that the Ninth
26
     Circuit’s finding in Mitchell v. Los Angeles Unified Sch. Dist.,
27
     namely “that the Constitution does not mandate a system under
28
                                       8
1
     which nonmembers . . . ‘opt in,’” 963 F.2d 258, 260 (9th Cir.
2
     1992), was consistent with Supreme Court jurisprudence and was
3
     therefore the controlling law in the circuit.        (See Feb. 8, 2017
4
     Order at 12-13 (Docket No. 94).)         Defendants “are entitled to
5
     rely” upon the Supreme Court’s binding precedent and Local 1000
6
     did so here.     See Lee v. Ohio Educ. Ass'n, 366 F. Supp. 3d 980,
7
     983 (N.D. Ohio 2019).
8
              Local 1000 also complied with then-valid state law.
9
     The Dills Act (“the Act”) expressly permitted the collection of
10
     fair share fees.       See Cal. Gov’t Code § 3513(k).    Specifically,
11
     the Act permitted Local 1000 to establish procedures for a
12
     nonmember employee to object to paying the full fair share fee.
13
     Cal. Gov’t Code § 3515.8.      Moreover, the Public Employment
14
     Relations Board issued a regulation requiring exclusive
15
     representatives like Local 1000 to “provide an annual written
16
     notice to each nonmember who will be required to pay an agency
17
     fee” that includes “procedures for . . . objecting to the payment
18
     of an agency fee amount that includes nonchargeable
19
     expenditures.”     8 C.C.R. § 32992.     Both Supreme Court precedent
20
     and then-valid state law authorized Local 1000 to require
21
     nonmembers to opt out of payment of non-chargeable fees.         Local
22
     1000’s compliance with then-valid law therefore entitles
23
     defendant to a good-faith defense as a matter of law.
24
                       3.    Local 1000’s Subjective Belief
25
              Plaintiffs contend that defendant did not in fact act
26
     in good faith because they should have known that the Court would
27
     overturn Abood.    Plaintiffs are correct that “unions have been on
28
                                          9
1
     notice for years regarding [the] Court’s misgivings about Abood.”
2
     Janus, 138 S. Ct. at 2484.     But “reading the tea leaves of
3
     Supreme Court dicta has never been a precondition to good faith
4
     reliance on governing law.”     Cook, 364 F. Supp. 3d at 1192.     To
5
     find otherwise would force defendants to engage in
6
     “constitutional gambling” and “decid[e] if they truly agree with
7
     the Supreme Court's reasoning to avoid future liability.”       Carey,
8
     364 F. Supp. 3d at 1231.
9
                  More importantly, evaluating defendant’s October Term
10
     predictions in a good-faith determination would “imperil the rule
11
     of law.”     Cook, 364 F. Supp. 3d at 1193.   Unions that followed
12
     what was then the law –- Abood -- would not be entitled to the
13
     defense, while those that questioned the Supreme Court’s binding
14
     interpretation of the Constitution would walk away unscathed.
15
     See also Danielson, 340 F. Supp. 3d at 1086 (concluding that
16
     consideration of a union’s “subjective anticipation of an
17
     unpredictable shift in the law undermines the importance of
18
     observing existing precedent”).     Defendant need not engage in
19
     telepathy to avail itself of the good faith defense to § 1983
20
     liability.    See Winner v. Rauner, No. 15-cv-7213, 2016 WL
21
     7374258, at *5 (N.D. Ill. 2016).     Instead, as stated above, Local
22
     1000’s compliance with what was then the law is sufficient for a
23
     finding of good faith.
24
                  IT IS THEREFORE ORDERED that defendant’s Motion for
25
     Summary Judgment (Docket No. 148) be, and the same hereby is,
26
     GRANTED.2
27

28        2       The court’s ruling here resolves plaintiffs’ “sole
                                        10
1
     Dated:   October 24, 2019
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   remaining claim.” (Joint Status Report at 1 (Docket No. 143).)
     Defendant’s motion to decertify the class and plaintiffs’ motion
28   to amend the class certification order are therefore moot.
                                     11
